PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/503,304
Filing Date: 10 Feb 2017
Appellant(s): Remus, Hans-Jurgen



__________________
Richard D. Getz
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/13/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/2/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	Appellant’s argument: Appellant argues on pg. 18 paragraph 3 that the holdings in Diehr, Thales, Cal. Inst. Of Tech, and SRI Int’l, Inc. are directly applicable to present independent claims 1, 12 and 15.
	Examiner’s response: Appellant has not specifically pointed out the similarities between the mentioned cases and the limitations of the pending claimed invention. Appellant has not explained how the merits of those cases apply to the pending claims. It is the Examiner’s position that the cases are not directly applicable to present independent claims 1, 12 and 15.
	
Appellant’s argument: Appellant argues on pg. 19 paragraph 1 that methods “require knowledge of the system’s field distribution to be able to calculate the forces or moments” and cannot practically be done and in fact is not done using “mental steps” and “pen and “paper”. Appellant further asserts the electric motor design is often performed using complex finite element method programs. 
	Examiner’s response: Knowledge of the system’s field distribution and complex finite element method programs are features which are not recited in the rejected claims. It is the examiner’s position that a person of ordinary skill in the art could estimate the required properties for designing an electric motor, and such estimation can practically be performed in the human mind.

Appellant’s argument: Appellant asserts on pg. 19 paragraph 2 that the “claimed methods are not drafted so broad as to preempt the energy balance method approach of designing an electric motor that exists.
	Examiner’s response: MPEP 2106.04 recites “[w]hile preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility” and “[i]t is necessary to evaluate eligibility using the Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible.” It is the Examiner’s position that the subject matter eligibility analysis as outlined in the MPEP section 2106 was followed in determining that the claims direct to an abstract idea without significantly more.

	Appellant’s argument: Appellant further argues on pg. 19 paragraph 2 that the present claims are “directed to an improvement of existing, known energy balance design techniques.”
	Examiner’s response: MPEP 2106.05(a) recites “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements.” It is the examiner’s position that the alleged improvement is an improvement to the abstract idea of “calculating a working point in designing an electric motor.” An improved abstract idea is still abstract and requires additional elements. The claims do not recite any additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea.

	Appellant’s argument: Appellant argues on pg. 21 paragraph 1 that “the fact that the method steps involve a mathematical equation and detailed steps for implementing a method that utilizes that mathematical equation merely reflects the complexity of electrical motor design and design practices.”
	Examiner’s response: Complexity is not a criteria for the “mathematical concept” grouping of abstract ideas. A mathematical concept is abstract no matter how complex it may be. Therefore, it is the examiner’s position that the claim recites an abstract idea in the form of mathematical concepts.

Appellant’s argument: Appellant asserts on pg. 21 paragraph 2 that “the more accurately calculated working point … is displaced substantially from the ‘conventionally calculated working point.’”
	Examiner’s response: It is the examiner’s position that a more accurate calculation relative to conventional calculations is still abstract and is an improvement to the abstract idea as stated above and not an improvement to any particular technology or technical field.

Appellant’s argument: Appellant argues on pg. 22 paragraph 2 that the rejection over-simplifies and mischaracterizes the steps of the presently claimed methods and regarding the “dimensioning step” that there is no support for the characterization.
	Examiner’s response: It is the examiner’s position that the “dimensioning step” is stated so broadly and at such a high level of generality such that it encompasses a user mentally estimating the dimensions. Therefore, the limitation can practically be performed by the human mind and recites an abstract idea.

Appellant’s argument: Applicant further argues on pg. 22 paragraph 2 that the “calculating” step was also mischaracterized and “practically speaking requires complex analysis using analytical tool such as finite element method programs”. 
	Examiner’s response: Complex analysis using analytical tools are features not recited in the claim and as noted above, complexity is not a criteria for the “mathematical concept” grouping of abstract idea. Therefore, the examiner maintains that the “calculating” step recites an abstract idea.

Appellant’s argument: Appellant respectfully submits that the patent eligibility of claims 1, 12, and 15 should be considered independently.
	Examiner’s response: Examiner asserts that claims 1, 12, and 15 were considered independently as shown in the analysis in the rejection of the claims under 35 U.S.C. 101.

Appellant’s argument: Appellant argues on pg. 23 paragraph 2 that claims are “directed to something significantly more than just an abstract idea.
	Examiner’s response: It is the examiner’s position that the claims do not recite any additional elements that amount to significantly more than the abstract idea as shown in the analysis outlined in the final rejection, therefore the claims are directed to an abstract idea without significantly more.
	
Appellant’s argument: Appellant argues on pg. 24 paragraph 2 that the claimed method reflects an “inventive concept” that is something substantially more than an abstract idea and these methods permit a more accurate simulation of the performance of the electric motor and therefore an improved tool for designing an electric motor.
	Examiner’s response: As noted above, the judicial exception alone cannot not provide the improvement. It is the examiner’s position that the claims do not recite any additional elements that integrate the abstract idea into a practical application or provide significantly more than the abstract idea. Therefore, the claim directs to an abstract idea without significantly more.

	The rest of the arguments are based on the arguments above already addressed.
	In summary, the arguments have been fully considered but have been found unpersuasive.

(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOSHUA E. JENSEN/Examiner, Art Unit 2147                                                                                                                                                                                                        
Conferees:
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147       
                                                                                                                                                                                                 /RYAN M STIGLIC/Primary Examiner 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.